EXHIBIT 10.2




AMENDMENT NO. 3 TO UNSECURED LINE OF CREDIT AGREEMENT AND PROMISSORY NOTE

     This Amendment No. 3 to Unsecured Line of Credit Agreement and Promissory
Note (this ‘Amendment’) is entered into as of October 13, 2010 by and among
Evergreen Clean Energy Fund, LLC (‘Evergreen’), Bombay Investments (‘Bombay’ and
together with Evergreen, the ‘Lenders’) and Raser Technologies, Inc., a Delaware
corporation (‘Borrower’).

     WHEREAS, the Lenders acquired that certain Unsecured Line of Credit
Agreement and Promissory Note, dated January 27, 2009 and as amended by that
Amendment No. 1 to Unsecured Line of Credit Agreement and Promissory Note (the
‘Agreement’), by way of an assignment of the Agreement on June 29, 2010; and

     WHEREAS, the parties desire to enter into this Amendment of the Agreement
to memorialize certain understandings and agreements among them with respect to
the Agreement, as set forth herein,

     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
and agreements herein contained, and intending to be legally bound hereby, the
parties agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Agreement.

2. Amendment to Maturity Date. The Maturity Date contained in Section 2 of
Amendment No. 2 to Unsecured Line of Credit Agreement and Promissory Note, dated
August 5, 2010 is hereby amended by deleting the date ‘October 31, 2010’ and
replacing it with the date ‘June 30, 2011.’

3. Counterparts. This Amendment may be executed in one or more counterparts, all
of which shall be considered one and the same instrument and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party.

4. Facsimile Signature. This Amendment may be executed by facsimile signature
and a facsimile signature shall constitute an original for all purposes.

5. No Other Amendments. Except as expressly modified herein, the Agreement shall
remain in full force and effect in accordance with its terms.

[The remainder of this page is intentionally left blank.]

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date first above written.



BORROWER:






RASER TECHNOLOGIES, INC.






By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: CEO






LENDERS:




EVERGREEN CLEAN ENERGY FUND, LLC



By: /s/ Dean Rostrom
Name: Dean Rostrom
Title: Member






BOMBAY INVESTMENTS






By: /s/ Mark Sansom
Name: Mark Sansom
Title: Sole Owner




--------------------------------------------------------------------------------